UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6480


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD ALLEN SMITH, JR., a/k/a Smitty,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
Senior District Judge. (2:00-cr-00007-FPS-JES-1)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Allen Smith, Jr., Appellant Pro Se.       Stephen Donald
Warner, Assistant United States Attorney, Elkins, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard    Allen      Smith,     Jr.,    seeks   to     appeal    the   district

court’s order construing Smith’s self-styled “Motion to Compel

the   Release    of   Exculpatory        Documents”      as    a   28   U.S.C.     § 2255

(2012) motion and denying the motion as successive and without

this court’s authorization.              The order is not appealable unless

a     circuit     justice        or     judge     issues       a     certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by     demonstrating        that

reasonable       jurists      would      find    that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on    procedural        grounds,       the      prisoner     must

demonstrate      both     that    the    dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.




                                           2
     We have independently reviewed the record and conclude that

Smith has not made the requisite showing. *         Accordingly, we deny

Smith’s   motion   to   appoint   counsel,   deny    a   certificate   of

appealability, and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               DISMISSED




     * Moreover, we reject Smith’s invitation to construe his
motion to compel as a petition for mandamus.



                                   3